In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18‐1205 
MOSHIN YAFAI and ZAHOOR AHMED, 
                                                Plaintiffs‐Appellants, 
                                  v. 

MIKE POMPEO, Secretary of State, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 1:16‐cv‐09728 — Sara L. Ellis, Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 7, 2018 — DECIDED JANUARY 4, 2019 
                 ____________________ 

    Before FLAUM, RIPPLE, and BARRETT, Circuit Judges. 
    BARRETT, Circuit Judge. A consular officer twice denied the 
visa application of Zahoor Ahmed, a citizen of Yemen, on the 
ground that she had sought to smuggle two children into the 
United  States.  Ahmed  and  her  husband  Moshin  Yafai—a 
United  States  citizen—filed  suit  challenging  the  officer’s 
decision. But the decision is facially legitimate and bona fide, 
so  the  district  court  correctly  dismissed  the  plaintiffs’ 
2                                                               No. 18‐1205 

challenge  to  it          under       the     doctrine      of     consular 
nonreviewability. 
                                      I. 
    Moshin Yafai and Zahoor Ahmed were born, raised, and 
married in Yemen. Yafai became a naturalized United States 
citizen  in  2001.  After  receiving  his  citizenship,  Yafai  filed  I‐
130  petitions  with  the  U.S.  Citizenship  and  Immigration 
Service of the Department of Homeland Security on behalf of 
his  wife  and  several  of  their  children.  The  I‐130  petitions—
which, if granted, would permit them to apply for immigrant 
visas—were  approved.  Ahmed  and  her  children 
subsequently applied for visas.  
    But the consular officer denied Ahmed’s visa application.1 
The officer based the denial on attempted smuggling under 8 
U.S.C. § 1182(a)(6)(E), which provides that “[a]ny alien who 
at  any  time  knowingly  has  encouraged,  induced,  assisted, 
abetted, or aided any other alien to enter or to try to enter the 
United States in violation of law is inadmissible.” The denial 
stated:  “You  attempted  to  smuggle  two  children  into  the 
United  States  using  the  identities  Yaqub  Mohsin  Yafai  and 
Khaled Mohsin Yafai.” 
   Yafai and Ahmed told the embassy that Yaqub and Khaled 
were  their  children,  both  of  whom  had  tragically  drowned. 
Although it is not entirely clear from either the record or the 
plaintiffs’ brief, their position seems to have been that Ahmed 
could not be guilty of smuggling, because the children whom 
she had allegedly smuggled were deceased. In response, the 

1 The record does not reveal the name of the consular officer (or officers) 

who  worked  on  Ahmed’s  case,  so  we  refer  to  this  person  (or  persons) 
throughout as “the consular officer” or “the officer.” 
No. 18‐1205                                                           3 

consular  officer  requested  additional  documents  about  the 
children  so  that  the  officer  could  reconsider  Ahmed’s 
application.  The  officer  requested  (and  Ahmed  provided) 
seven  types  of  documents:  (1)  vaccination  records;  (2) 
Khaled’s  school  records;  (3)  hospital  bills;  (4)  hospital  birth 
records; (5) the police report from the drowning accident; (6) 
Khaled’s passport; and (7) family photos. 
   After  providing  the  documents,  the  plaintiffs’  attorney 
contacted  the  consular  office  to  request  an  update  on  the 
matter.  An  embassy  fraud  prevention  manager  working  on 
Ahmed’s case responded by email. The email stated: 
       We  acknowledge  that  there  has  been  some 
       repetition in examining the circumstances of the 
       purported  deaths  of  two  beneficiaries,  but  we 
       note  that  your  clients  do  not  testify  credibly, 
       testify  contradictorily,  deny  the  existence  of 
       evidence,  and  otherwise  cast  doubt  on  the 
       accuracy  of  their  responses.  Hence  they  were 
       questioned  by  the  interviewing  officer  who 
       referred their cases to the Fraud Prevention Unit 
       whereupon  we  explored  the  same  issues  in 
       more  detail  with  you[r]  clients.  Based  on  their 
       testimony,  we  concluded  the  evidence  which 
       you attached did  exist, hence we requested its 
       production  in  an  effort  to  corroborate  the 
       testimony of your clients, not impeach it. As of 
       this  writing,  a  fraud  investigator  is  reviewing 
       the  evidence  and  we  will  finalize  our  fraud 
       report for the adjudicating officer. 
4                                                                   No. 18‐1205 

Several months after this email was sent, the consular officer 
reaffirmed  the  prior  visa  denial  for  attempted  smuggling 
under § 1182(a)(6)(E).2 
    Yafai and Ahmed subsequently filed suit challenging the 
denial  under  the  Declaratory  Judgment  Act  and  the 
Administrative Procedure Act. They argued that the consular 
officer acted in bad faith by ignoring evidence that Yaqub and 
Khaled were their children and that they were deceased. The 
district  court  dismissed  the  claims  under  the  doctrine  of 
consular nonreviewability. 
                                        II. 
   Congress has delegated the power to determine who may 
enter  the  country  to  the  Executive  Branch,  and  courts 
generally have no authority to second‐guess the Executive’s 
decisions. Kleindienst v. Mandel, 408 U.S. 753, 769–70 (1972). To 
that  end,  the  doctrine  of  consular  nonreviewability  “bars 
judicial  review  of  visa  decisions  made  by  consular  officials 

2 The record before us does not include additional detail on the rationale 

behind  the  consular  officer’s  decision.  It  does  not  show,  for  example, 
whether the officer concluded that Ahmed and Yafai did not have children 
named Yaqub and Khaled; whether the officer thought that Ahmed had 
tried  to  smuggle  children  into  the  United  States  using  the  names  of 
children  who  were  hers  but  who  were  now  deceased;  or  whether  the 
officer  believed  that  Ahmed  had  children  named  Yaqub  and  Khaled 
whom she had tried to smuggle into the United States while they were still 
alive. If Ahmed tried to smuggle her own children into the United States, 
she  could  seek  a  waiver  of  the  statutory  bar.  See  8  U.S.C.  § 1182(d)(11) 
(giving the Attorney General the discretion to waive the bar if “the alien 
seeking  admission  …  encouraged,  induced,  assisted,  abetted,  or  aided 
only an individual who at the time of such action was the alien’s spouse, 
parent,  son,  or  daughter  (and  no  other  individual)  to  enter  the  United 
States in violation of law”). She has apparently not done so.  
No. 18‐1205                                                             5 

abroad.”  Matushkina  v.  Nielsen,  877  F.3d  289,  294  (7th  Cir. 
2017). The Supreme Court has identified a limited exception 
to this doctrine, however, when the visa denial implicates a 
constitutional right of an American citizen. Mandel, 408 U.S. 
at  769–70;  see  Morfin  v.  Tillerson,  851  F.3d  710,  711  (7th  Cir. 
2017). Yet even in that circumstance, a court may not disturb 
the consular officer’s decision if the reason given is “facially 
legitimate and bona fide.” Mandel, 408 U.S. at 769. 
    The plaintiffs invoke this limited exception to the doctrine 
of  consular  nonreviewability  on  the  ground  that  denying 
Ahmed a visa implicates one of Yafai’s constitutional rights: 
his right to live in America with his spouse. The status of this 
right is uncertain. In Kerry v. Din, a plurality of the Supreme 
Court said that no such right exists, 135 S. Ct. 2128, 2131 (2015) 
(plurality  opinion),  and  if  we  were  to  adopt  the  plurality’s 
reasoning, our analysis would end here. But we have avoided 
taking a position on this issue in the past, see, e.g., Hazama v. 
Tillerson, 851 F.3d 706, 709 (7th Cir. 2017), and we need not do 
so  now.  Even  if  the  denial  of  Ahmed’s  visa  application 
implicated  a  constitutional  right  of  Yafai’s,  his  claim  fails 
because the consular officer’s decision was facially legitimate 
and bona fide.  
     For  a  consular  officer’s  decision  to  be  facially  legitimate 
and  bona  fide,  the  consular  officer  must  identify  (1)  a  valid 
statute  of  inadmissibility  and  (2)  the  necessary  “discrete 
factual  predicates”  under  the  statute.  See  Din,  135  S.  Ct.  at 
2140–41 (Kennedy, J., concurring). When a statute “specifies 
discrete factual predicates that the consular officer must find 
to  exist  before  denying  a  visa,”  the  citation  of  the  statutory 
predicates is itself sufficient. Id. at 2141. In other words, the 
consular officer need not disclose the underlying facts that led 
6                                                                  No. 18‐1205 

him  to  conclude  that  the  statute  was  satisfied.  Id.  (“Mandel 
instructs us not to ‘look behind’ the Government’s exclusion 
of  [the  alien  spouse]  for  additional  factual  details  beyond 
what its express reliance on [the relevant statutory provision] 
encompassed.”)  (citing  Mandel,  408  U.S.  at  770));  see  also 
Morfin,  851  F.3d  at  713–14  (explaining  that  citation  to  the 
statutory  requirements  supplies  a  legitimate  reason  for 
denying a visa application). 
    Here, the officer provided a facially legitimate and bona 
fide reason for denying Ahmed’s application. He cited a valid 
statutory basis: 8 U.S.C. § 1182(a)(6)(E). And he provided the 
factual predicate for his decision: “You attempted to smuggle 
two children into the United States using the identities Yaqub 
Mohsin  Yafai  and  Khaled  Mohsin  Yafai.”  No  more  was 
required,  and  under  Mandel,  we  cannot  “look  behind  the 
exercise of that discretion.” 408 U.S. at 770.3  




3 The dissent acknowledges that precedent requires nothing more than the 

consular officer’s assertion of a facially legitimate and bona fide reason. 
See Dissenting Op. at 10. Yet the dissent would add another hurdle: proof 
that the officer adequately considered the evidence in the visa application. 
According to the dissent, “we [] have the obligation to require, at the very 
least, that the Government assure us, by affidavit or similar evidence, that 
it actually took into consideration the evidence presented by the applicant 
and  point  to  some  factual  support  for  the  consular  officer’s  decision  to 
discount  that  evidence.”  Id.  at  15–16.  That  proposition  contradicts  the 
Supreme Court’s holding in Mandel. See 408 U.S. at 770. As we discuss in 
the next Part, a court might be able to look behind an apparently legitimate 
and bona fide decision when the plaintiff advances affirmative evidence 
of  bad  faith.  But  that  would  be  a  narrow  exception—precedent  clearly 
forecloses the dissent’s position that we are authorized to demand more 
from the government as a matter of course. 
No. 18‐1205                                                            7 

                                  III. 
    Yafai  and  Ahmed  argue  for  an  exception  to  Mandel’s 
limited exception of consular nonreviewability. They contend 
that  a  court  must  engage  in  more  searching  review  of  a 
facially legitimate and bona fide decision if the plaintiffs make 
an  affirmative  showing  that  the  decision  was  made  in  bad 
faith. And Yafai and Ahmed claim that they have made such 
a showing: they assert that the evidence they produced was 
strong,  and  the  officer  did  not  accept  it.  That,  they  say, 
demonstrates that the officer acted in bad faith.  
     It  is  unclear  how  much  latitude—if  any—courts  have  to 
look behind a decision that is facially legitimate and bona fide 
to  determine  whether  it  was  actually  made  in  bad  faith.  In 
Mandel, the Court refused to look behind a facially legitimate 
and bona fide decision over the dissent’s vigorous objection 
that “[e]ven the briefest peek behind [it] … would reveal that 
it  is  a  sham.”  408  U.S.  at  778  (Marshall,  J.,  dissenting).  Yet 
Justice  Kennedy’s  concurrence  in  Din  observes  that  an 
“affirmative showing of bad faith” that is “plausibly alleged 
with  sufficient  particularity”  might  justify  more  searching 
review,  135  S.  Ct.  at  2141,  and  we  have,  at  least  in  dicta, 
allowed for the same possibility, see Morfin, 851 F.3d at 713–
14 (“Perhaps the refusal to issue Ulloa a visa could be said to 
lack  a  ‘facially  legitimate  and  bona  fide  reason’  …  if  the 
consular official had concluded that the indictment’s charges 
were  false,  or  if  Ulloa  had  presented  strong  evidence  of 
innocence  that  the  consular  officer  refused  to  consider.”). 
Yafai and Ahmed might be right, therefore, that evidence of 
behind‐the‐scenes bad faith can overcome Mandel’s rule that 
courts must stick to the face of the visa denial in evaluating it. 
8                                                       No. 18‐1205 

    That  exception  would  not  benefit  the  plaintiffs  here, 
however,  because  they  have  failed  to  make  “an  affirmative 
showing” that the officer denied Ahmed’s visa in bad faith. 
Din, 135 S. Ct. at 2141 (Kennedy, J., concurring). The plaintiffs 
contend that the only conclusion that an honest officer could 
draw from reviewing their evidence is that Ahmed qualified 
for a visa. But the fact that the officer did not believe Ahmed 
and  Yafai’s  evidence  does  not  mean  that  the  officer  was 
dishonest or had an illicit motive. See Bad Faith, BLACK’S LAW 
DICTIONARY  (10th  ed.  2014)  (defining  bad  faith  as 
“[d]ishonesty  of  belief,  purpose,  or  motive”).  The  officer 
could  have  honestly  concluded  that  Ahmed  and  Yafai’s 
testimony  was  not  credible  and  that  the  documents  they 
provided  did  not  substantiate  it.  Cf.  Bustamante  v.  Mukasey, 
531 F.3d 1059, 1062–63 (9th Cir. 2008) (stating that to establish 
bad faith, a plaintiff must “allege that the consular official did 
not in good faith believe the information he had”). Making an 
“affirmative showing of bad faith” requires a plaintiff to point 
to something more than an unfavorable decision.  
    While it is not necessary for the Secretary of State to rebut 
Yafai and Ahmed’s allegation of bad faith, we note that the 
evidence  here  reflects  a  good‐faith  evaluation  of  Ahmed’s 
application.  The  officer  asked  Ahmed  to  submit  additional 
documents  so  that  the  consulate  could  reconsider  her  visa 
application.  A  request  for  additional  documents  is 
inconsistent  with  the  plaintiffs’  allegation  that  the  officer 
ignored  evidence  in  bad  faith;  on  the  contrary,  the  officer’s 
willingness  to  reconsider  Ahmed’s  application  in  light  of 
additional evidence suggests a desire to get it right. And the 
embassy officer’s email to the plaintiffs’ lawyer reveals good‐
faith  reasons  for  rejecting  the  plaintiffs’  response  to  the 
smuggling  charge.  It  details  concerns  about  the  plaintiffs’ 
No. 18‐1205                                                       9 

credibility  and  contradictory  testimony—concerns  that  cut 
directly  against  their  argument  that  the  officer  acted 
insincerely in rejecting Ahmed’s visa application. 
                               * * * 
    The  consular  officer’s  decision  to  reject  Ahmed’s  visa 
application  was  facially  legitimate  and  bona  fide,  and  the 
plaintiffs have made no affirmative showing that the officer 
acted in bad faith. Thus, the district court correctly dismissed 
the  plaintiffs’  claims,  which  were  asserted  under  both  the 
Administrative Procedure Act and the Declaratory Judgment 
Act. See Morfin, 851 F.3d at 714 (dismissing claim under the 
APA because doctrine of consular nonreviewability applies); 
Matushkina,  877  F.3d  at  295  (stating  that  “[c]ourts  have 
applied  the  doctrine  of  consular  nonreviewability  even  to 
suits  where  a  plaintiff  seeks  to  challenge  a  visa  decision 
indirectly”). The judgment of the district court is AFFIRMED.
10                                                       No. 18‐1205 

    RIPPLE, Circuit Judge, dissenting. Mohshin Yafai, a United 
States citizen, brought this action in the district court, alleg‐
ing that a consular officer’s decision to deny his wife an im‐
migrant  visa  violates  his  right  to  due  process  of  law.  He 
submits  that  the  officer,  without  any  evidentiary  support 
and  with  substantial  evidence  to  the  contrary,  invented  a 
theory that his wife had attempted to smuggle two children 
into the United States. My colleagues interpret the judicially 
created  doctrine  of  consular  non‐reviewability  to  dictate 
dismissal of such a claim. I respectfully dissent because I be‐
lieve  that  their  view  of  the  doctrine  sweeps  more  broadly 
than required by the Supreme Court and our own precedent, 
and deprives Mr. Yafai of an important constitutional right.  
                                  A. 
    The first issue we must address is whether Mr. Yafai can 
maintain  an  action  seeking  redress  for  the  denial  of  his 
wife’s visa application. This step requires that we determine 
whether  Mr.  Yafai  has  any  cognizable  interest  in  his  wife’s 
application.  In  earlier  cases,  following  Justice  Kennedy’s 
separate opinion in Kerry v. Din, 135 S. Ct. 2128, 2139 (2015) 
(Kennedy,  J.,  concurring  in  judgment),  we  have  assumed, 
without deciding, that a United States citizen has a protected 
interest  in  a  spouse’s  visa  application.  See,  e.g.,  Hazama  v. 
Tillerson,  851  F.3d  706,  709  (7th  Cir.  2017).  My  colleagues 
continue to follow this path. Because I would grant relief on 
the  merits,  I  cannot  simply  assume  such  a liberty  interest.  I 
must decide the issue.  
    In  my  view,  a  citizen  does  have  a  cognizable  liberty  in‐
terest in a spouse’s visa application. The Supreme Court cer‐
tainly implied that a citizen can have a cognizable interest in 
an  alien’s  visa  application  in  Kleindienst  v.  Mandel,  408  U.S. 
No. 18‐1205                                                                        11 

753,  762–65  (1972)  (suggesting  American  professors  who 
sought  Mandel’s  participation  in  a  variety  of  conferences 
had  a  First  Amendment  interest  in  his  presence  and,  there‐
fore, his visa application). In Din, 135 S. Ct. at 2142–43 (Brey‐
er,  J.,  dissenting),  the  four  dissenting  justices  specifically 
agreed that a United States citizen has an interest in an alien 
spouse’s visa application. The three justices in the plurality, 
however, took the opposite view. Id. at 2131 (Scalia, J.) (plu‐
rality  opinion).  They  noted  that  a  couple  is  “free  to  live  … 
anywhere  in  the  world  that  both  individuals  are  permitted 
to reside” and  that Congress has plenary power to regulate 
immigration,  which  it  has  exercised  in  its  “long  practice  of 
regulating spousal immigration.” Id. at 2135–36, 2138.  
    Justice  Breyer’s  perspective  is  far  more  compatible  with 
the values of our constitutional tradition. A citizen’s right to 
live  in  this  Country  is  protected  under  the  Due  Process 
Clause.  See,  e.g.,  Baumgartner  v.  United  States,  322  U.S.  665, 
670 (1944); Ng Fung Ho v. White, 259 U.S. 276, 284–85 (1922). 
At  the  same  time,  our  Nation’s  constitutional  tradition  val‐
ues the institution of marriage highly, as it is “fundamental 
to  our  very  existence  and  survival.”  Loving  v.  Virginia,  388 
                             1
U.S. 1, 12 (1967).  Consequently, the Supreme Court has long 

                                                 
1 Loving v. Virginia, 388 U.S. 1 (1967), illustrates the issue here. The Lov‐

ings were an interracial couple legally married in the District of Colum‐
bia.  Id. at 2. When  they moved  home  to Virginia,  they  were  prosecuted 
for violating a state miscegenation law. Id. at 2–3. Instead of sentencing 
them to prison, the state judge suspended the sentence on the condition 
that  they  did  not  return  to  Virginia  for  twenty‐five  years.  Id.  at  3.  The 
Lovings, however, wished to return to Virginia and challenged the law. 
Id.  The  Court’s  holding  that  the  statute  violated  the  Lovings’  right  to 
marriage implies that “the option to live with one’s spouse in a different 
                                                                  (continued … ) 
12                                                                                     No. 18‐1205 

recognized  the  importance  of  family  and  the  principle  that 
marriage  includes  the  right  of  spouses  to  live  together  and 
raise  a  family.  See,  e.g.,  Obergefell  v.  Hodges,  135  S.  Ct.  2584, 
2590–2601  (2015);  Zablocki  v.  Redhail,  434  U.S.  374,  384–86 
(1978);  Moore  v.  City  of  East  Cleveland,  431  U.S.  494,  500–04 
(1977)  (plurality  opinion);  Griswold  v.  Connecticut,  381  U.S. 
479, 485–86 (1965); Meyer v. Nebraska, 262 U.S. 390, 399 (1923). 
Indeed, the right to conceive and to raise one’s children has 
                                                                                                2
been deemed an “essential, basic civil right[] of man.”  Stan‐
ley  v.  Illinois,  405  U.S.  645,  651  (1972)  (citation  and  internal 
quotation  marks  omitted).  The  interests  of  parents  in  their 
children  “is  perhaps  the  oldest  of  the  fundamental  liberty 
interests  recognized  by  this  Court.”  Troxel  v.  Granville,  530 
U.S. 57, 65 (2000) (O’Connor, J.) (plurality opinion).  



                                                                                                             
( … continued) 
state  did  not  cure  the  state’s  infringement  on  their  right  to  marriage.” 
Beth  Caldwell,  Deported  by  Marriage:  Americans  Forced  to  Choose  Between 
Love  and  Country,  82  Brooklyn  L. Rev. 1,  21  (2016). Similarly,  the  option 
for  a  United  States  citizen  to  live  abroad  with  his  spouse  does  not  cure 
the  infringement  on  his  right  to  marriage  by  an  unfair  denial  of  the 
noncitizen spouse’s entry into this Country. 
2  Although  the  United  States  has  signed  but  not  ratified  the  U.N.  Con‐

vention  on  the  Rights  of  the  Child,  the  Convention  makes  evident  the 
importance  of  retaining  the  family  unit,  especially  considering  the  im‐
portance of a parent to her children. United Nations Convention on the 
Rights of the Child, Sept. 2, 1990, 1577 U.N.T.S. 3. Undoubtedly, the sep‐
aration  of  family  can  affect  the  physical  and  mental  well‐being  of  the 
child, both presently and in his or her future development. See Obergefell 
v. Hodges, 135 S. Ct. 2584, 2600 (2015) (noting that marriage “affords the 
permanency and stability important to children’s best interests”). 
No. 18‐1205                                                                         13 

   It  is  incongruous  to  maintain,  therefore,  that  a  United 
States  citizen  does  not  have  any  interest  in  a  spouse’s  pres‐
ence in the Country and that the only recourse open to a citi‐
zen  if  the  government  denies  a  spouse  entry  is  to  leave  the 
United  States.  Although  Congress  certainly  can  regulate 
spousal immigration and deny entry for good and sufficient 
reason,  an  American  citizen  has  a  liberty  interest  in  living 
with his or her spouse. This interest requires that any exclu‐
sion of a citizen’s spouse be imposed fairly and evenhanded‐
    3
ly.  
    Mr. Yafai, a United States citizen, therefore has a consti‐
tutionally protected interest in Ms. Ahmed’s presence in the 
United  States.  This  interest  is  secured  by  ensuring  that  our 
Government’s  consular  officials  evaluate  fairly  her  visa  ap‐


                                                 
3  In  the  removal  context,  we  have  said  that  “family  members  of  illegal 

aliens have no cognizable interest in preventing an alien’s exclusion and 
deportation.” Oforji v. Ashcroft, 354 F.3d 609, 618 (7th Cir. 2003); see also 
De Figueroa v. I.N.S., 501 F.2d 191, 195 (7th Cir. 1974). Other circuits have 
made similar determinations. See Garcia v. Boldin, 691 F.2d 1172, 1183 (5th 
Cir. 1982); Burrafato v. U.S. Dep’t of State, 523 F.2d 554, 555 (2d Cir. 1975); 
Cervantes  v.  I.N.S.,  510  F.2d  89,  91–92  (10th  Cir.  1975);  Swartz  v.  Rogers, 
254  F.2d  338,  339  (D.C.  Cir.  1958).  But  see  Silverman  v.  Rogers,  437  F.2d 
102, 107 (1st Cir. 1970) (acknowledging, albeit obliquely, and pre‐Mandel, 
the interest of an American citizen spouse in obtaining a visa upon expi‐
ration of the original visa but holding that the Government can require a 
party  to  a  marriage  leave  the  United  States).  These  cases,  however,  in‐
volved  deportation  proceedings  where  the  alien  family  member  at‐
tempted to enter or did enter the country illegally, or committed a crime 
necessitating their deportation pursuant to the statute. Here, on the other 
hand, a spouse of a United States citizen is seeking to enter the country 
legally.  
14                                                       No. 18‐1205 

plication.  What  constitutes  a  fair  evaluation  is  the  question 
to which I now turn. 
                                  B. 
    In  delineating  the  protections  afforded  citizens  who 
sponsor an immigrant spouse’s application for entry into the 
United  States,  we  must  begin,  of  course,  with  the  unques‐
tioned  principle  that  Congress  has  plenary  responsibility  to 
regulate immigration into the United States. U.S. Const. art. 
I, § 8, cl. 4. In fulfilling that responsibility, Congress has en‐
acted a prolix code that delegates a great deal of authority to 
the executive branch. See 8 U.S.C. § 1101 et seq. That delega‐
tion  sets  forth  the  distinctions  and  standards  that  Congress 
has  deemed  appropriate  in  administering  entry  into  the 
United States. See 8 U.S.C. § 1182. We must not forget, how‐
ever, that Congress also has given the judiciary the  limited, 
but  important,  responsibility  to  ensure  that  the  Executive 
administers the immigration process according to the stand‐
ards enacted by Congress. The Immigration and Nationality 
Act  explicitly  sets  forth  when  a  court  may  not  review  the 
discretionary  denial  of  a  visa.  See,  e.g.,  8  U.S.C. 
§ 1182(a)(10)(C). The Act does not expressly preclude review 
of  visa  denials  under  the  smuggling  provision  in  8  U.S.C. 
§ 1182(a)(6)(E). Cf. 8 U.S.C. § 1252 (providing judicial review 
for  orders  of  removal);  Dhakal  v.  Sessions,  895  F.3d  532,  538 
(7th Cir. 2018) (noting jurisdiction to review the denial of an 
asylum claim without a removal order because, “[a]lthough 
the  APA  is  not  an  independent  grant  of  jurisdiction,  where 
federal jurisdiction is not precluded by another statute, gen‐
eral  federal  question  jurisdiction  exists  under  28  U.S.C. 
§ 1331” (citations omitted)).  
No. 18‐1205                                                           15 

     In the course of fulfilling its responsibilities, the Judiciary 
has  fashioned  a  consular  non‐reviewability  doctrine.  As  a 
judge‐made doctrine, it must be crafted and implemented in 
a  manner  compatible  with  the  congressional  mandate.  The 
Supreme  Court’s  decision  in  Kleindienst  v.  Mandel,  408  U.S. 
753  (1972),  is  the  starting  point  for  understanding  this  doc‐
trine. There, the Supreme Court held that “when the Execu‐
tive  exercises”  the  delegated  and  plenary  congressional 
power to make policies and rules for the exclusions of aliens 
“negatively  on  the  basis  of  a  facially  legitimate  and  bona  fide 
reason,  the  courts  will  [not]  look  behind  the  exercise  of  that 
discretion … .”  Id.  at  770  (emphasis  added).  In  that  case, 
Ernest  Mandel,  the  plaintiff  and  a  Belgian  national,  was  in‐
vited  to  attend  a  variety  of  academic  conferences  in  the 
United States and to speak about his communist views. Id. at 
756–57.  His  visa  application  was  denied  under  a  statutory 
provision that excluded from admission to the United States 
aliens  who  advocated  for  communism.  Id.  at  756.  The  Gov‐
ernment  further  stated  that  Mandel  had  not  received  a  dis‐
cretionary waiver because he had not followed his itinerary 
during  a  previous  visit  to  the  country.  Id.  at  758–59.  The 
Court  held  that,  because  “the  Attorney  General  [had]  in‐
form[ed] Mandel’s counsel of the reason for refusing his cli‐
ent  a  waiver,”  and  because  “that  reason  was  facially  legiti‐
mate and bona fide,” further judicial review was unwarrant‐
ed.  Id.  at  769.  The  Court  noted  that  the  “plenary  congres‐
sional power to  make policies  and rules for exclusion  of  al‐
iens has long  been  firmly  established.” Id. at  769–70. There‐
fore,  the  Court  reasoned  that  “courts  will  neither  look  be‐
hind  the  exercise  of  that  discretion,  nor  test  it  by  balancing 
its  justification  against  the  First  Amendment  interests  of 
those  who  seek  personal  communication  with  the  appli‐
16                                                                  No. 18‐1205 

cant.” Id. at 770. Notably, in Mandel, there was no contention 
that  the  Government  had  not  considered  Mandel’s  argu‐
ments.  Rather,  his  sponsors  sought  judicial  review  of  the 
merits of the underlying decision of immigration authorities: 
they  contended  that  the  official  had  not  weighed  properly 
First Amendment considerations in denying the waiver.  
    The  Supreme  Court  addressed  the  consular 
non‐reviewability  doctrine  again  in  Kerry  v.  Din,  135  S.  Ct. 
2128 (2015). In that case, the Government denied a spouse’s 
application for a visa under a statutory provision providing 
that an alien would be inadmissible if he participated in any 
of  eight  enumerated  types  of  terrorist  activity.  See  8  U.S.C. 
§ 1182(a)(3)(B). There was no opinion for the Court, but Jus‐
tice  Kennedy,  in  his  concurrence,  explored  Mandel’s  re‐
quirement of a facially legitimate and bona fide reason for a 
                    4
visa  denial.   He  concluded  “that  the  Government  satisfied 
any  obligation  it  might  have  had  to  provide  Din  with  a  fa‐
cially  legitimate  and  bona  fide  reason  for  its  action  when  it 
provided  notice  that  her  husband  was  denied  admission  to 



                                                 
4  Justice  Kennedy  was  joined  by  Justice  Alito.  Kerry  v.  Din,  135  S.  Ct. 

2128, 2139–41 (2015) (Kennedy, J., concurring in judgment). The plurali‐
ty,  authored  by  Justice  Scalia  and  joined  by  Chief  Justice  Roberts  and 
Justice Thomas, did not reach the question of consular non‐reviewability 
because, in their view, Din was not deprived of “life, liberty, or proper‐
ty” when the government denied her husband’s visa. Id. at 2131–38 (Scal‐
ia, J.) (plurality opinion). Justice Breyer’s dissent, joined by Justices Gins‐
burg, Sotomayor, and Kagan, found that Din did have a protected inter‐
est  in  her  husband’s  visa  and  that  there  must  be  some  factual  basis  for 
the denial of that visa. Id. at 2141–47 (Breyer, J., dissenting).  
No. 18‐1205                                                                 17 

                                                    5
the  country  under  § 1182(a)(3)(B).”   Din,  135  S.  Ct.  at  2141 
(Kennedy, J., concurring in judgment). In his view, citing the 
terrorism provision, 8 U.S.C. § 1182(a)(3)(B), constituted suf‐
ficient explanation of the consular officer’s reason for deny‐
ing Din’s husband a visa. Id. at 2140–41. Justice Kennedy de‐
termined  that  the  Government  did  not  have  to  point  to 
which  of  the  eight  enumerated  types  of  terrorist  activity  in 
§ 1182(a)(3)(B) applied or to provide facts underlying its de‐
termination, in part because the statute expressly did not re‐
quire  the  Government  to  do  so.  Id.  at  2141;  see  also  8  U.S.C. 
§ 1182(b)(3) (exempting individuals denied admission under 
the  terrorism‐related  provisions  from  the  statutory  notice 
requirement).  Under  these  circumstances,  citation  to  a  stat‐
ute  that  itself  “specifies  discrete  factual  predicates”  was 
enough to provide a facially legitimate and bona fide reason 
for the visa denial. Din, 135 S. Ct. at 2141 (Kennedy, J., con‐
curring in judgment). That said, Justice Kennedy went on to 
note that Din’s husband worked for the Taliban government, 
which “provides at least a facial connection to terrorist activ‐
ity.”  Id.  Therefore,  “[a]bsent  an  affirmative  showing  of  bad 
faith on the part of the consular officer … which Din has not 
plausibly  alleged  with  sufficient  particularity—Mandel  in‐
structs us not to ‘look behind’ the Government’s exclusion of 
[Din’s  husband]  for  additional  factual  details  beyond  what 
its express reliance on § 1182(a)(3)(B) encompassed.” Id. 


                                                 
5  Justice  Kennedy  assumed,  without  deciding,  that  Din,  an  American 

citizen, had a sufficient liberty interest in the visa application of her alien 
spouse to receive due process protection. Id. at 2139 (Kennedy, J., concur‐
ring in judgment).  
18                                                                    No. 18‐1205 

      In our own cases, we have attempted to apply the teach‐
                                                                  6
ings of the Supreme Court in Mandel and Din.  We have ob‐
served that no opinion in Din garnered a majority, and that 
Mandel  must  control  our  decision.  Morfin  v.  Tillerson,  851 
F.3d 710, 713 (7th Cir. 2017) (“[Din] left things as Mandel had 
left them—and the opinion in Mandel spoke for a majority of 
the Court, sparing us the need to determine how to identify 
the  controlling  view  in  Din  given  that  the  concurring  opin‐
ion is not a logical subset of the lead opinion (or the reverse). 
Mandel tells us not to go behind a facially legitimate and bo‐
                                                           7
na  fide  explanation.”  (citation  omitted)).   Accordingly,  we 


                                                 
6  See  Hazama  v.  Tillerson,  851  F.3d  706,  709  (7th  Cir.  2017)  (considering, 

without citing Justice Kennedy’s Din concurrence, the possibility of bad 
faith and finding that “there is nothing in this record to suggest that the 
consular officers were proceeding in bad faith”). 
7  In  Marks  v. United  States,  430  U.S. 188  (1977),  the  Supreme  Court  held 

that, in the case of a fragmented decision, “the holding of the Court may 
be viewed as that position taken by those Members who concurred in the 
judgments on the narrowest grounds.” Id. at 193 (quoting Gregg v. Geor‐
gia,  428  U.S.  153,  169  n.15  (1976)).  We  have  declined  to  apply  Marks 
where  a  concurrence  that  provides  the  fifth  vote  does  not  provide  a 
“common  denominator”  for  the  judgment.  See,  e.g.,  Schindler  v.  Clerk  of 
Circuit Court, 715 F.2d 341, 345 n.5 (7th Cir. 1983). Although Justice Ken‐
nedy may find support for a bad faith exception from the dissenters, this 
is  not  a  common  denominator  for  the  judgment.  Further,  although  it  is 
plausible that the plurality would agree that the denial still stands when 
the consular officer cites a statute, there is no common denominator be‐
tween  the  plurality  and  Justice  Kennedy’s  concurrence.  The  plurality 
does not reach the question of whether a facially legitimate and bona fide 
basis  is  satisfied  by  the  assertion  of  a  statutory  ground;  rather,  Justice 
Scalia  finds  no  process  is  due  because  Din  does  not  have  a  protectable 
interest  in  her  husband’s  visa.  Justice  Kennedy,  on  the  other  hand,  as‐
                                                                   (continued … ) 
No. 18‐1205                                                                                            19 

must accept the legitimacy of a “facially legitimate and bona 
fide” reason. We cannot “look behind” the stated reason, nor 
can  we  test  its  validity  by  second‐guessing  the  Executive’s 
weighing of various factors. 
    While demonstrating our careful adherence to the teach‐
ing of Mandel, our recent cases also suggest the inherent lim‐
itations  of  the  consular  privilege.  Properly  understood,  the 
Supreme Court’s cases permit the judiciary to fulfill its con‐
gressionally mandated responsibilities. In each of our recent 
cases,  we  simply  have  determined  that  the  Government  as‐
serted  a  facially  legitimate  and  bona  fide  reason  for  exclu‐
sion by citing the statutory basis for the denial. In Morfin, 851 
F.3d  at  713,  the  consular  officer  cited  the  statute  disqualify‐
ing for admission any alien who the consular officer has rea‐
son  to  believe  is  or  has  been  a  drug  trafficker.  Further,  in 
Hazama  v.  Tillerson,  851  F.3d  706,  709  (7th  Cir.  2017),  we  re‐
fused to go beyond the statutory ground cited and “rechar‐
acteriz[e]”  a  consular  officer’s  determination  that  the  visa 
applicant committed an act of terrorism by throwing rocks at 
Israeli  soldiers  as  a  thirteen‐year‐old  boy.  Finally,  in  Matu‐
shkina  v.  Nielsen,  877  F.3d  289,  295–96  (7th  Cir.  2017),  we 
found a consular officer’s citation to the fraud and misrepre‐
sentation statute to be a facially legitimate and bona fide rea‐
son for the visa denial.  
      In each case, however, we also went past the statutory ci‐
tations and took notice of the evidence supporting the stated 
ground  for  inadmissibility.  See  Morfin,  851  F.3d  at  713  (not‐
                                                                                                             
( … continued) 
sumes,  without  deciding,  that  Din  has  a  protectable  interest,  but  that 
process was satisfied. 
20                                                       No. 18‐1205 

ing an indictment for drug trafficking supported the statuto‐
ry requirement that the consular officer have “reason to be‐
lieve” the alien is or has been a drug trafficker); Hazama, 851 
F.3d at 709 (“The consular officer in Jerusalem knew several 
things before making his decision: first, this particular act of 
rock‐throwing took place in one of the least settled places in 
the world … ; second, rocks are not benign objects … ; third, 
Ghneim  did  not  deny  that  he  had  thrown  the  rocks;  and 
fourth, Ghneim had several other blots on his record.”); Ma‐
tushkina, 877 F.3d at 296 (“Matushkina acknowledged in the 
interview that she omitted information about her daughter’s 
employment.”). In short, we made certain that the assertion 
by the consular officer was not made of whole cloth. As we 
put  it  in  Morfin,  851  F.3d  at  713,  we  assured  ourselves  that 
“the  State  Department  was  [not]  imagining  things.”  See 
Hazama, 851 F.3d at 709 (“All we can do is to look at the face 
of the decision, see if the officer cited a proper ground under 
the statute, and ensure that no other applicable constitution‐
al limitations are violated. Once that is done, if the undisputed 
record includes facts that would support that ground, our task is 
over.”  (emphasis  added));  Morfin,  851  F.3d  at  713–14  (“Per‐
haps the refusal to issue Ulloa a visa could be said to lack a 
‘facially legitimate and bona fide reason’ (in Mandel’s words) 
if  the  consular  official  had  concluded  that  the  indictment’s 
charges were false, or if Ulloa had presented strong evidence of 
innocence that the consular officer refused to consider. But neither 
his  complaint  nor  his  appellate  brief  makes  such  an  argu‐
ment.” (emphasis added)). 
     Notably, in each of these cases, while assuring ourselves 
that  consular  officers  stayed  within  the  bounds  of  their  au‐
thority, we never attempted to review the substantive merits 
of  interpretive  and  discretionary  decisions  that  they  made. 
No. 18‐1205                                                        21 

Indeed, in Hazama, 851 F.3d at 709, we accepted the consular 
official’s determination that throwing rocks at Israeli soldiers 
as a thirteen‐year‐old boy constituted terrorist acts. We have 
made  certain  that  there  were  bona  fide  facts  present  that 
provided  some  basis  for  the  Department’s  assertion  of  the 
ground  for  exclusion.  See  id.;  Morfin,  851  F.3d  at  713;  Matu‐
shkina,  877  F.3d  at  295–96.  We  did  not  weigh  the  facts;  we 
did not question the consular officer’s characterization of the 
facts. We simply noted, to prevent arbitrariness, that the rec‐
ord  contained  some  basis  for  the  officer’s  decision.  In  none 
of these cases were we confronted with an allegation that the 
consular  official  had  proceeded  in  bad  faith.  Nevertheless, 
we acknowledged that such an allegation, if plausibly made, 
would present a very different situation. We recognized that 
our statutory duty would require that we not look the other 
way.  For  instance,  in  Morfin,  we  acknowledged  that  a  visa 
denial may lack a facially legitimate and bona fide reason if 
the  applicant  “had  presented  strong  evidence  of  innocence 
that  the  consular  officer  refused  to  consider.”  851  F.3d  at 
713–14. In Hazama, 851 F.3d at 709, we acknowledged specif‐
ically  the  possibility  that  a  case  might  raise  serious  allega‐
tions of bad faith. 
                                 C. 
    Today’s  case  raises  the  concern  of  fundamental  fairness 
that  we  previously  acknowledged  would  fall  outside  the 
comparatively straightforward situations in Mandel, Din, and 
our earlier cases. Here, the evidence submitted by Mr. Yafai 
raises the distinct possibility that the consular officer, contra‐
ry to his representations made to Mr. Yafai’s counsel, never 
considered the evidence submitted. Mr. Yafai, a citizen of the 
United States, wanted his family to come and live with him 
22                                                      No. 18‐1205 

in this Country. He was successful in securing passports for 
those of his children who were born after he was naturalized 
and visas for those who were born earlier. An adult daugh‐
ter,  already  married,  stayed  in  Yemen.  The  consular  officer 
denied  a  visa  for  his  wife,  Ms.  Ahmed,  under  8  U.S.C. 
§ 1182(a)(6)(E)  (“Any  alien  who  at  any  time  knowingly  has 
encouraged,  induced,  assisted,  abetted,  or  aided  any  other 
alien to enter or to try to enter the United States in violation 
of  the  law  is  inadmissible.”).  The  denial  included  a  single 
laconic  statement  that  Ms.  Ahmed  violated  the  smuggling 
provision in § 1182(a)(6)(E): “You attempted to smuggle two 
children  into  the  United  States  using  the  identities  Yaqub 
                                                    8
Mohsin Yafai and Khaled Mohsin Yafai.”   
    According  to  Mr.  Yafai,  while  the  family’s  applications 
were pending, two of the children had drowned accidental‐
ly.  When  the  consular  officials  inexplicably  denied 
Ms. Ahmed’s application apparently on the ground that the 
two deceased children were not her own, the family submit‐
ted a substantial amount of evidence to overcome the accu‐
sation  of  fraud.  That  evidence  included  vaccination  records 
for  the  deceased  children,  school  records  for  the  older  de‐
ceased child, prenatal care and ultrasound records, publica‐
tions  concerning  the  drowning,  a  passport  for  the  older  de‐
ceased  child,  and  complete  family  photos  prior  to  the  chil‐
                         9
dren’s  deaths.   The  consular  office  responded  with  another 
denial,  which  merely  cited  the  immigration  smuggling  pro‐


                                                 
8 R.1‐1 at 21.  

9 See R.1. 
No. 18‐1205                                                                      23 

                                          10
vision in § 1182(a)(6)(E).  To this day, we have no idea what 
the basis was, or if there was any basis, for the Government’s 
assertion  that  Ms.  Ahmed  attempted  to  smuggle  two  chil‐
dren  into  the  United  States.  On  this  record,  we  cannot  tell 
whether the adjudicating officer undertook a careful exami‐
nation  or  whether,  without  any  examination,  he  simply  is‐
sued a denial based solely on a generalized, stereotypical as‐
sumption of what, in his view, happens in that country. 
    This case is, therefore, precisely the unusual case that has 
made  some  of  the  Justices  and  our  own  court  hesitate  to 
sanction an ironclad, judge‐made rule admitting of no excep‐
tions.  Here,  in  a  case  where  the  Government  asserts  no  na‐
tional  security  interest  and  where  the  important  familial 
rights  of  an  American  citizen  are  at  stake,  the  Government 
asks us to rubber stamp the consular decision on the basis of 
a conclusory assertion. Although Congress has tasked us, by 
statute,  with  the  responsibility  to  prevent  arbitrary  and  ca‐
pricious  government  action,  we  look  the  other  way  despite 
the  significant  record  evidence  to  refute  the  Government’s 
assertion  and  no  suggestion  that  the  consular  officer  even 
                        11
considered  it.   Granted,  we  have  no  authority  to  assess  the 
                                                 
10 R.1‐1 at 22.  

11 In an email on October 16, 2014 to Ms. Ahmed and Mr. Yafai’s attor‐

ney, a Fraud Prevention Manager acknowledged the receipt of evidence 
from  Mr.  Yafai  and  indicated  that  some  review  may  have  been  under‐
taken: 
         Thank  you  for  the  attachments.  They  will  be  most  useful  in 
     our analysis. 
           Rest  assured  that  there  is  no  delay  in  the  processing  of 
      this case to conclusion. We acknowledge that there has been 
                                                                     (continued … ) 
24                                                                                     No. 18‐1205 

evidence, but under the statute, we do have the obligation to 
require, at the very least, that the Government assure us, by 

                                                                                                             
( … continued) 
    some  repetition  in  examining  the  circumstances  of  the  pur‐
    ported deaths of the two beneficiaries, but we note that your 
    clients  do  not  testify  credibly,  testify  contradictorily,  deny 
    the  existence  of  evidence,  and  otherwise  cast  doubt  on  the 
    accuracy of their responses. Hence, they were questioned by 
    the interviewing officer who referred their cases to the Fraud 
    Prevention Unit whereupon we explored the same issues in 
    more  detail  with  you[r]  clients.  Based  on  their  testimony,  we 
    concluded that the evidence which you attached did exist, hence re‐
    quested its production in an effort to corroborate the testimony of 
    your clients, not impeach it. 
           As  of  this  writing,  a  fraud  investigator  is  reviewing  the  evi‐
      dence and will finalize our fraud report for the adjudicating officer. 
      Unfortunately,  Embassy  Sanaa  is  currently  on  ordered  de‐
      parture and  there  are  no  IV  adjudicating  officers  remaining 
      at  post.  We  are  operating at  70% staff  reduction  occasioned 
      by civil unrest. Your clients’ case will be placed in the queue for 
      an officer’s review upon their return to post. 
R.  1‐1.  at  26–28  (emphases  added).  This  email  provides  no  information 
on the later treatment of the evidence by the adjudicating officer. It only 
indicates that the Embassy received the evidence that Mr. Yafai submit‐
ted  to  rebut  claims  of  smuggling  and  fraud.  By  its  plain  terms,  a  fraud 
investigator would review the evidence, finalize a fraud report, and then 
the case would be reviewed by an adjudicating officer. There is no record 
that  the  adjudicating  officer  ever  saw  or  considered  the  material.  Fur‐
thermore,  although  this  communication  mentions  some  inconsistencies 
in  the  testimony  of  appellants,  we  do  not  know  whether  and  how  the 
adjudicating officer reconsidered these inconsistencies in light of the re‐
butting  evidence  that Mr. Yafai  submitted and  whether  those  inconsist‐
encies were at all germane to the allegation of smuggling or to the validi‐
ty of the evidence proffered by the family.  
No. 18‐1205                                                        25 

affidavit  or  similar  evidence,  that  it  actually  took  into  con‐
sideration the evidence presented by the applicant and point 
to some factual support for the consular officer’s decision to 
discount that evidence. In a case such as this one, where the 
Government  makes  no  representation  that  such  a  demon‐
stration  would  endanger  national  security,  examination  of 
the  Government’s  explanation,  in  camera  if  appropriate, 
ought  to  satisfy  any  other  legitimate  concerns  of  the  Gov‐
ernment against disclosure in a public record.  
    The  Constitution  gives  Congress  plenary  authority  over 
immigration  matters  and,  as  the  Government  reminds  us, 
delegated a great deal of that authority to the Executive. The 
finely  tuned  provisions  of  the  Immigration  and  Nationality 
Act  delegate  a  great  deal  of  authority  to  the  Executive  in 
immigration  matters  and,  properly  applied,  the  consular 
privilege ensures that that delegation of authority  is not di‐
luted  by  overly  intrusive  judicial  proceedings.  We  cannot 
forget,  however,  that  Congress  has  given  the  Judiciary  the 
obligation to curb arbitrary action. It has made no exception 
for  the  action  of  consular  officers.  Congress  did  not,  and 
would not, sanction consular officers’ making visa decisions 
in  a  purely  arbitrary  way  that  affects  the  basic  rights  of 
American citizens. We have the responsibility to ensure that 
such  decisions,  when  born  of  laziness,  prejudice  or  bureau‐
cratic  inertia,  do  not  stand.  As  long  as  Congress  keeps  in 
place  our  statutory  responsibility,  we  show  no  respect  for 
the  Constitution  or  for  Congress  by  taking  cover  behind  an 
overly expansive version of a judge‐made doctrine. 
   I respectfully dissent.